Citation Nr: 0819776	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.

2.  Entitlement to a compensable rating for viral hepatitis.

3.  Entitlement to service connection for depressive 
disorder, to include as secondary to service-connected viral 
hepatitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2006 and November 2006 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively denied the veteran's claims for a 
compensable rating for residuals of viral hepatitis and 
service connection for a major depressive disorder, to 
include as secondary to service-connected viral hepatitis, 
and declined to reopen the veteran's previously denied claim 
for service connection for hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the veteran's claims.

The veteran's claim for service connection for hepatitis C 
was previously denied in a May 2004 rating decision.  In a 
November 2006 rating decision, the RO declined to reopen the 
previously denied claim. While the RO determined that new and 
material evidence had not been submitted, the Board must 
consider the question of whether new and material evidence 
has been received to reopen the claim for service connection 
for hepatitis C because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  VA must 
look at the bases for the prior denial and notify the veteran 
as to what evidence is necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient at the time of the previous denial.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis upon 
which the prior claim was denied.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claim for service connection for hepatitis C.  On remand, the 
veteran should be so notified.

In a written statement received in May 2007, the veteran 
expressed disagreement with the RO's November 2006 decision 
declining to reopen his previously denied claim for service 
connection for hepatitis C.  However, it does not appear from 
a review of the claims file that the veteran has been issued 
a statement of the case on that issue.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Additionally, with regard to the veteran's claims for a 
compensable rating for viral hepatitis and service connection 
for a major depressive disorder, to include as secondary to 
viral hepatitis, the Board finds that those claims are 
inextricably intertwined with the veteran's pending 
application to reopen his claim for service connection for 
hepatitis C, as the resolution of that claim might have 
bearing upon the claims for a compensable rating for viral 
hepatitis and for service connection for a major depressive 
disorder, to include as secondary to hepatitis.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claims currently on appeal is to remand the 
claims on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Finally, the veteran's VA medical records dated in June 2006 
reflect that he receives Social Security pension benefits.  
However, the records associated with the veteran's claim of 
Social Security benefits have not yet been associated with 
his claims folder.  Because the decision and the medical 
records upon which an award of Social Security disability 
benefits is predicated may be relevant to the veteran's 
claims, efforts to obtain such records should be made.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992); Collier v. 
Derwinski, 1 Vet.App. 413 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective notice 
under 38 U.S.C.A. §  5103(a) that (1) 
notifies him of the evidence and 
information necessary to reopen the claim 
for service connection for hepatitis C 
(i.e., describes what new and material 
evidence is under the current standard); 
and (2) notifies him of what specific 
evidence would be required to substantiate 
the element or elements needed for service 
connection that were found insufficient in 
the prior denial on the merits (i.e., 
clinical evidence relating his hepatitis C 
to his service-connected residuals of 
viral hepatitis or to any other event or 
injury in service).

2.  Obtain and associate with the claims 
file the veteran's Social Security 
Administration records.

3.  Issue a statement of the case on the 
issue of whether new and material evidence 
has been received to reopen his claim for 
service connection for hepatitis C.  He 
should be informed of his appeal rights.

4.  Then, readjudicate the claims for a 
compensable rating for viral hepatitis and 
for service connection for depressive 
disorder, to include as secondary to the 
service-connected viral hepatitis.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

